DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/25/2021, claims 1, 7, 10, 15, 17, 20 are amended, claims 21- 29 are added as a new claims, claims 3- 6, 11- 14, 19 are cancelled. Claims 1- 2, 7- 10, 15- 18 and 20- 29 are pending for examinations.
Terminal Disclaimer
	The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application number #16564493 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1- 2, 7- 10, 15- 18 and 20- 29 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about determining an induced delay value associated with the RoE frame, wherein determining the induced delay value includes comparing a seconds-bit of the first time stamp to a seconds-bit of a second time stamp generated when the RoE frame is obtained to determine whether a second rollover has occurred and wherein based on determining that a second rollover has occurred, the induced delay value is determined by calculating a difference between the first time stamp and the second time stamp, and based on determining that a second rollover has not occurred, the induced delay value is determined by calculating a difference between a maximum counter value and the first time stamp and adding the second time stamp to the difference.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL

Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468